Case 1:18-cr-00264-PAB Document 130 Filed 01/19/21 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00264-PAB-2

UNITED STATES OF AMERICA,

       Plaintiff,

v.

2. SASKIA IONA MESMER,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on defendant Saskia Mesmer’s Motion For

Sentence Reduction [Docket No. 119]. On August 28, 2019, Ms. Mesmer pled guilty to

possession with intent to distribute a controlled substance, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C) (“Count 1”), and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1) (“Count 3”). See Docket No.

70. On December 30, 2019, the Court sentenced Ms. Mesmer to 70 months

imprisonment for Count 1 and 60 months imprisonment for Count 3, to be served

consecutively for a total term of imprisonment of 130 months, with three years of

supervised release. See Docket No. 100. Ms. Mesmer is currently incarcerated at FCI

Tallahassee in Florida. See Docket No. 129 at 7 n.4.

       Ms. Mesmer requests that the Court reduce her sentence to tim e served

because (1) “gun charges are no longer stacked or served consecuti[vely] and (2) the
Case 1:18-cr-00264-PAB Document 130 Filed 01/19/21 USDC Colorado Page 2 of 4




prison is “overcrowded and understaffed while dealing with a COVID-19 pandemic.”

Docket No. 119 at 2-3.

      Section 3582(c)(1)(A) permits a district court to “reduce [a] term of imprisonment”

in certain circumstances1 “upon motion of the Director of the Bureau of Prisons, or upon

motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf

or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” Ms. Mesmer represents that she “has made a

request to the warden and 30 days have passed without granting or denying the

request” and thus asserts the she has exhausted administrative remedies. See Docket

No. 119 at 2. However, the exhibit she attaches to her motion that purportedly

establishes that she exhausted her remedies does not indicate that the W arden

responded. See id. at 4. Moreover, the request only asks that the Warden “consider

unstacking my gun charge,” it says nothing regarding COVID-19 or compassionate

release. See id. According to the government, the “BOP does not have within her



      1
          Under 18 U.S.C. § 3582(c)(1)(A), the Court may order release if it finds that:

      (i) extraordinary and compelling reasons warrant such a reduction; or

      (ii) the defendant is at least 70 years of age, has served at least 30 years
      in prison, pursuant to a sentence imposed under section 3559(c), for the
      offense or offenses for which the defendant is currently imprisoned, and a
      determination has been made by the Director of the Bureau of Prisons
      that the defendant is not a danger to the safety of any other person or the
      community, as provided under section 3142(g);

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

                                             2
Case 1:18-cr-00264-PAB Document 130 Filed 01/19/21 USDC Colorado Page 3 of 4




administrative file the form (or any other request) that [d]efendant Mesmer attached to

her motion.” See Docket No. 129 at 6.

       Given that Ms. Mesmer’s exhibit does not establish that the W arden received the

request, the request does not mention compassionate release, and the BOP has no

record of her request, Ms. Mesmer has failed to establish that she has exhausted

administrative remedies. Accordingly, the Court does not have jurisdiction to consider

Ms. Mesmer’s request for compassionate release. See United States v. Keith, 2019

WL 6617403, at *1 (W.D. Okla. Dec. 5, 2019) (finding that, where § 3582(c)(1)(A)’s

exhaustion requirement is not satisfied, the court is “without jurisdiction to entertain

[defendant’s] request for compassionate release”); see also United States v. Feiling,

453 F. Supp. 3d 832, 840-41 (E.D. Va. 2020) (f inding that the court is without authority

to grant a sentence modification under § 3582(c)(1)(A) absent exhaustion of

administrative remedies).2

       It is therefore




       2
          The Court also notes that, even if Ms. Mesmer had exhausted administrative
remedies, she likely has failed to present any extraordinary or compelling reason to
justify release. Ms. Mesmer does not assert she has any medical conditions that may
result in higher risk to severe complications to COVID-19, and her previous offenses
and small amount of time served likely do not warrant a reduction in her sentence to
time served. Regarding her stacked gun charge claim, Ms. Mesmer was sentenced to
only one § 924(c) count, and the purported stacked nature of her charges is otherwise
not relevant to a compassionate release motion.

                                              3
Case 1:18-cr-00264-PAB Document 130 Filed 01/19/21 USDC Colorado Page 4 of 4




      ORDERED that Saskia Mesmer’s Motion For Sentence Reduction [Docket No.

119] is denied without prejudice.


      DATED January 19, 2021.

                                    BY THE COURT:


                                    ____________________________
                                    PHILIP A. BRIMMER
                                    Chief United States District Judge




                                      4
